Name: ECSC High Authority: DÃ ©cision No 22-63 of 11 December 1963 amending DÃ ©cision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  coal and mining industries
 Date Published: 1963-12-24

 Avis juridique important|31963D0022ECSC High Authority: DÃ ©cision No 22-63 of 11 December 1963 amending DÃ ©cision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries Official Journal 187 , 24/12/1963 P. 2975 - 2976 Danish special edition: Series I Chapter 1963-1964 P. 0065 English special edition: Series I Chapter 1963-1964 P. 0072 Greek special edition: Chapter 08 Volume 1 P. 0048 Spanish special edition: Chapter 08 Volume 1 P. 0075 Portuguese special edition Chapter 08 Volume 1 P. 0075 DECISION No 22-63 of 11 December 1963 amending Decision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industriesTHE HIGH AUTHORITY, Having regard to Article 60 (2) (a) and Article 63 (2) of the Treaty; Having regard to Decision No 4-53 of 12 February 1953 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries (Official Journal of the ECSC, 12 February 1953, pp. 3 et seq.); Whereas experience has shown that Decision No 30-53 whereby the High Authority specified which practices are prohibited by Article 60 (1) of the Treaty did not accurately and fully define the obligations of undertakings with regard to their selling agencies and to middlemen acting on their behalf; Whereas the High Authority consequently amended Decision No 30-53 by Decision No 19-63 of 11 December 1963; Whereas it is therefore necessary to adjust the provisions concerning the obligations to which undertakings are subject as regards publication of prices and conditions of sale to the rules as amended by Decision No 19-63; Whereas in so far as they market their products through selling agencies, coal and iron ore undertakings are required to ensure that those agencies publish their price lists and conditions of sale in accordance with the provisions of Decision No 4-53 ; whereas, however, undertakings are authorised to refer to the price lists of their selling agencies instead of publishing their own price lists, and vice versa; Whereas the same rules should apply also to middlemen acting in their own names but distributing the products of undertakings on behalf of those undertakings (commission agents, agents for goods on consignment); After Consultation with the Consultative Committee; DECIDES:Article 1Article 1 of Decision No 4-53 shall be amended to read as follows: "1. Undertakings in the coal and iron ore industries shall publish their price lists and conditions of sale in accordance with the provisions of this Decision. 2. Undertakings which use selling agencies (Article 1 (2) of Decision No 30-53) for the marketing of their products shall ensure that those selling agencies publish price lists and conditions of sale in accordance with the provisions of this Decision. 3. Undertakings in the coal and iron ore industry may, under the conditions laid down in Article 4, specify that their products are sold on the basis of the price lists and conditions of sale of their selling agency. The selling agency may likewise specify that products are sold on the basis of the price lists and conditions of sale of the undertaking." Article 2Article 5 of Decision No 4-53 shall be amended to read as follows: "1. Undertakings and their selling agencies shall require middlemen who sell in their own name but on behalf of the said undertakings and selling agencies (commission agents, agents for goods on consignment) to comply, as regards price lists and conditions of sale published by them, with the rules laid down in this Decision. 2. Where such middlemen do not publish price lists and conditions of sale, they may discharge their obligation by specifying under the conditions laid down in Article 4 that the price lists and conditions of sale applied by undertakings or their selling agencies in accordance with this Decision also apply to sales made by them. 3. Undertakings shall be held liable for any infringement of the foregoing obligations by such middlemen." Article 3Article 6 of Decision No 4-53, in the wording adopted on 12 February 1953, is hereby repealed. Article 4This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 20 January 1964. The text of Decision No 4-53, as amended by this Decision, shall be published in the form of a Communication in the Official Journal of the European Communities.This Decision was considered and adopted by the High Authority at its meeting on 11 December 1963. For the High Authority The President Dino DEL BO